         Case 3:18-cv-05802-EMC Document 66 Filed 03/27/20 Page 1 of 13



 1   ROBERTA STEELE, SBN 188198 (CA)
     MARCIA L. MITCHELL, SBN 18122 (WA)
 2   DEBRA A. SMITH, SBN 147863 (CA)
     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
 3   San Francisco District Office
     450 Golden Gate Ave., 5th Floor West
 4   P.O. Box 36025
     San Francisco, CA 94102
 5   Telephone No. (415) 522-3034
     Fax No. (415) 522-3425
 6   Debra.Smith@eeoc.gov
 7   DAMIEN A. LEE, SBN 430135 (DC)
     Seattle Field Office
 8   909 First Ave., Ste. 400
 9   Seattle, WA 98104
     Telephone No. (206) 220-6915
10   Fax No. (206) 220-6911
     damien.lee@eeoc.gov
11
     Attorneys for Plaintiff EEOC
12

13   ELIZABETH A. FALCONE, CA Bar No. 219084
     Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
14   The KOIN Center
     222 SW Columbia Street, Suite 1500
15   Portland, OR 97201
     Telephone:     503.552.2140
16   Facsimile:     8503.224.4518
     elizabeth.falcone@ogletree.com
17
     Attorneys for Defendant TARGET CORPORATION
18

19
                                    UNITED STATES DISTRICT COURT
20
                                 NORTHERN DISTRICT OF CALIFORNIA
21

22    U.S. EQUAL EMPLOYMENT OPPORTUNITY                   Case No.: 3:18-cv-05802-EMC
      COMMISSION,
23

24                  Plaintiff,                            [PROPOSED] CONSENT DECREE

25           vs.

26    TARGET CORPORATION,
27                  Defendant.
28

[PROPOSED] CONSENT DECREE                             1                             3:18-cv-05802-EMC
          Case 3:18-cv-05802-EMC Document 66 Filed 03/27/20 Page 2 of 13



 1                                              INTRODUCTION
 2             On September 21, 2018, Plaintiff U.S. Equal Employment Opportunity Commission (EEOC)
 3   filed this action pursuant to the Americans with Disabilities Act of 1990 as amended (ADA) and
 4   Title I of the Civil Rights Act of 1991. (ECF No. 1) Plaintiff alleged that Defendant Target
 5   Corporation (Target) discriminated against John Hayes because of his disability (deafness) by failing
 6   to interview and hire him for a Guest Services Team Member (GSTM) position at the Antioch store
 7   in October 2014. Target filed an Answer to the EEOC's Complaint on December 21, 2018, denying
 8   EEOC’s claims in their entirety. (ECF No. 13)
 9             The EEOC and Target (hereinafter, the Parties) want to conclude fully and finally all claims
10   arising out of the above-referenced action, seek to avoid the additional expense, delay, and
11   uncertainty that would result from further litigation of this lawsuit, and agree to the entry of this
12   Consent Decree.
13             The Court has reviewed the terms of this Consent Decree in light of the pleadings, the record
14   and the applicable law, and now approves this Consent Decree in its entirety.
15             THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS
16   FOLLOWS:
17   I.   GENERAL PROVISIONS
18             A.     This Court has jurisdiction over the subject matter and the Parties to this action,
19   EEOC v. Target Corporation, Case No. 3:18-cv-05802-EMC (N.D. Cal.). This Court will retain
20   jurisdiction over this Decree for all purposes until expiration of Target’s obligations as set forth
21   herein.
22             B.     This Consent Decree comprises the full and final resolution of all claims pled in the
23   Complaint and constitutes a complete resolution of all claims of discrimination based on the
24   allegations in EEOC Charge No. 555-2015-000104 (John Hayes v. Target Corporation) (the
25   Charge).
26             C.     This Consent Decree does not affect the EEOC’s right to process any charges, other
27   than the Charge filed by Mr. Hayes, that may be pending before the agency that are not covered by
28   this Decree or future charges that may be filed against Target, its subsidiaries or related entities, and

[PROPOSED] CONSENT DECREE                                   2                                   3:18-cv-05802-EMC
          Case 3:18-cv-05802-EMC Document 66 Filed 03/27/20 Page 3 of 13



 1   does not affect the EEOC’s right to seek relief and/or commence civil actions on any such charges.
 2          D.      No waiver, modification, or amendment of any provision of this Consent Decree shall
 3   be effective unless made in writing and approved by all Parties to this Decree, and any substantive
 4   change, modification or amendment of any provision of this Consent Decree shall also require
 5   approval by the Court.
 6          E.      Defendant shall provide prior written notice to any potential purchaser of Target
 7   Corporation’s business, or a purchaser of all or a portion of Defendant’s assets, and to any other
 8   potential successor, about this lawsuit, the allegations raised in the complaint, and the existence and
 9   contents of this Consent Decree during the term of this Consent Decree.
10          F.      Nothing in this Consent Decree shall be construed as an admission of liability by
11   Target. Target maintains that it fully complies with the ADA, including requirements to reasonably
12   accommodate deaf and hard of hearing applicants and employees.
13          G.      This Consent Decree is final and binding upon Target, its parents, subsidiaries,
14   officers, directors, management, human resources personnel, successors and assigns, and shall
15   become effective upon its entry by the Court.
16          H.      Each Party shall bear its own costs and attorney’s fees.
17   II. GENERAL INJUNCTIVE PROVISIONS AGAINST DISABILITY DISCRIMINATION
         AND RETALIATION
18

19          A.      Target and its officers, employees, and successors and assigns, are enjoined from
20   unlawfully discriminating against applicants and/or employees based on disability, including failing
21   or refusing to hire a qualified applicant for employment based on disability.
22   III. SPECIFIC INJUNCTIVE RELIEF
23          A.      POLICIES
24          Throughout the duration of this Decree, Target shall maintain the policies and procedures
25   regarding applicants’ need or request for a reasonable accommodation, described below in
26   Sections III.A.1-5, at all of its stores nationwide with the exception of Section III.A.3.a.4, which
27   applies to Store 1819 only. The goal of the policies and procedures is to provide for full compliance
28   with the ADA and to allow a disabled applicant and/or employee an equal opportunity to compete

[PROPOSED] CONSENT DECREE                                  3                                  3:18-cv-05802-EMC
          Case 3:18-cv-05802-EMC Document 66 Filed 03/27/20 Page 4 of 13



 1   for open positions. Target shall submit its applicable policies to the EEOC within thirty (30) days of
 2   entry of this Decree.
 3                  1.       ADA Compliance
 4          Throughout the duration of this Decree, Target’s policies and procedures shall maintain an
 5   explicit prohibition against discrimination based on disability and explain to applicants and
 6   employees their rights and responsibilities under the ADA. Target shall also maintain anti-
 7   discrimination policies that include provisions which prohibit retaliation against an individual for
 8   engaging in protected EEO activity.
 9                  2.       Notice to Applicants
10          Throughout the duration of the Decree, Target shall maintain a mechanism to provide job
11   applicants with means to request reasonable accommodations during the hiring process. Target’s
12   website shall maintain language informing applicants seeking assistance or a reasonable
13   accommodation during the application process that they can request an accommodation in person at
14   a store or distribution center or may contact Guest Relations by calling a telephone number provided
15   on Target’s website. At a minimum, Target shall include the following language on its job postings
16   and job applications:
17                           (a)    Job Posting: “Target will provide reasonable accommodations (such
18   as a qualified sign language interpreter or other personal assistance) with the application process
19   upon your request as required to comply with applicable laws. If you have a disability and require
20   assistance in this application process, please visit your nearest Target store or Distribution Center or
21   reach out to Guest Services at 1-800-440-0680 for additional information.”
22                           (b)    Application: “Target is committed to accommodating applicants who
23   need assistance in completing a job application. If you need an accommodation, please contact
24   Target at 1-800-440-0680 and Target will arrange for assistance in completing the application.
25   Absent a need for accommodation or translation services, however, applicants should complete their
26   application without outside assistance. By submitting this application, you verify that you are aware
27   of this policy and that unless an accommodation or translation services were required, you are the
28   individual who is applying for the job and you have personally completed the application.”

[PROPOSED] CONSENT DECREE                                  4                                  3:18-cv-05802-EMC
          Case 3:18-cv-05802-EMC Document 66 Filed 03/27/20 Page 5 of 13



 1                  3. Reasonable Accommodation Policies and Procedures
 2                          (a)     Throughout the duration of this Decree, Target shall maintain
 3   procedures and policies that: (1) provide step by step guidance regarding the process to address a
 4   request for reasonable accommodation including the interactive process, review of the request, and
 5   an individualized assessment of the request by a person or persons with knowledge and appropriate
 6   training, as described below in Section III.B in the requirements of the ADA; (2) advise all personnel
 7   involved in determining reasonable accommodations that they should not make assumptions
 8   regarding whether an accommodation is needed or the type of accommodation that would be
 9   effective; (3) allow applicants to appeal any denial of an accommodation request or rejection of hire
10   by calling Target at 1-800-440-0680; (4) include a requirement for retaining all documents submitted
11   by an employee or applicant concerning a request for reasonable accommodation at Store 1819 as
12   well as any documents or opinions that Target relied on if it denies the employee’s or applicant’s
13   request for a reasonable accommodation at Store 1819; (5) include information advising employees
14   of their obligation to comply with the aforementioned policies and procedures; and (6) inform
15   employees that any violation of the policy will result in appropriate discipline up to and including
16   termination.
17                          (b)     During its recruitment and hiring of deaf and hard of hearing (HOH)
18   applicants who seek or require accommodation, Target shall engage in the interactive process to
19   determine whether a reasonable accommodation will be effective for the applicant.
20                          (c)     Once Target has hired a deaf or HOH individual, it shall engage in the
21   interactive process as necessary to ensure that the employee is able to enjoy all the benefits of
22   employment, including access to reasonable accommodations that allow participation in important
23   personnel meetings (examples include performance evaluations and disciplinary actions).
24                          (d)     Throughout the duration of this Decree, Target shall maintain a policy
25   of granting reasonable accommodations requested by deaf and hard of hearing employees, including
26   reasonable accommodations necessary to allow those employees to communicate regarding changes
27   in work schedules and other terms or conditions of employment.
28                          (e)     Within one hundred (100) days of entry of this Decree, Target shall

[PROPOSED] CONSENT DECREE                                  5                                  3:18-cv-05802-EMC
          Case 3:18-cv-05802-EMC Document 66 Filed 03/27/20 Page 6 of 13



 1   consult with one or more non-profit organizations that specialize in providing services to deaf and
 2   HOH individuals to obtain information and resources regarding the scope of potential
 3   accommodations that Target should consider providing to deaf and HOH employees.
 4                          (f)    Within one hundred ten (110) days of entry of this Decree, Target shall
 5   confirm by declaration from its in-house or outside counsel that it has consulted with the non-
 6   profit(s) as required by the previous Paragraph, III.A.3(e), obtained the requisite information and
 7   resources regarding the scope of potential accommodations for deaf and HOH employees, and
 8   determined the method by which it will inform deaf and HOH employees who request
 9   accommodation of the availability of such accommodations.
10                  4. Policy Dissemination
11          Target shall maintain a policy regarding the ADA on its intranet website accessible to current
12   employees and disseminate the policy to new employees during its onboarding or orientation process
13   within ten (10) days of the employee beginning work, absent extenuating circumstances. All new
14   employees who receive the policy shall be requested to acknowledge its receipt. Target shall
15   maintain records reflecting its on-boarding of new employees, which include information about
16   receipt of the policy referenced in this Paragraph (which is referred to in this document as the
17   “Accommodating Disabilities Policy”).
18                  5. Future Policy Modifications
19          In the event that Target materially modifies its Accommodating Disabilities Policy during the
20   duration of this Decree, Target shall submit to the EEOC for its review and comment the proposed
21   modifications no later than twenty-one (21) days before adoption. The EEOC will notify Target
22   within fourteen (14) days of receipt of the proposed modifications if it has any concerns about the
23   proposed modifications. For purposes of this Paragraph, “material modifications” shall refer to any
24   modifications to the substantive provisions referenced in Paragraphs III.A.1 through III.A.5.
25          B.      TRAINING
26          Throughout the duration of this Decree, Target shall provide the training described below in
27   Sections III.B.1-5 at Store No. 1819.
28

[PROPOSED] CONSENT DECREE                                 6                                  3:18-cv-05802-EMC
           Case 3:18-cv-05802-EMC Document 66 Filed 03/27/20 Page 7 of 13



 1                    1.     Managers , Supervisors and Hourly HR Employees
 2                           (a)    Within two hundred (200) days of entry of this Consent Decree, Target
 3    shall provide ADA training to all Managers, Supervisors, and Hourly Employees in its Human
 4    Resources function at Store 1819, consisting of interactive, web-based ADA training to ensure that
 5    they understand the ADA, their obligations under the ADA, and the rights it provides to employees.
 6    Target shall pay all costs associated with training required by this Decree.
 7                           (b)    Newly hired managers, supervisors, and hourly employees in Target’s
 8    Human Resources function at Store 1819, and those promoted into these positions after the Consent
 9    Decree becomes effective, shall receive the ADA training within ninety (90) days of hire or
10    promotion or 200 days of the effective date of this Consent Decree, whichever comes last, absent
11    extenuating circumstances.
12                    2. Annual Training Requirement
13            Target’s ADA training for its managers, supervisors, and Hourly Employees in its Human
14    Resources function at Store 1819 shall be required annually throughout the duration of the Decree.
15                    3. Training Subject Matter
16            Throughout the duration of this Decree, Target shall maintain a training program that, at a
17    minimum, covers the following: (a) instruction on Target’s policies prohibiting discrimination based
18    on disability and concerning reasonable accommodations, which must include sample scenarios
19    specifically related to the hiring and accommodation of deaf applicants and employees; (b) examples
20    of appropriate questions to be used during prescreens and interviews, including consideration of
21    accommodation for applicants with known disabilities, the availability of reasonable
22    accommodations, the means for requesting an accommodation, and instruction as to what to do when
23    an applicant makes such a request for reasonable accommodation or when a hiring manager believes
24    a reasonable accommodation might be warranted; (c) instruction that each participant is responsible
25    for complying with Target’s policies on the ADA and reasonable accommodation; and (d) informs
26    each hiring official or participant that he or she is expected to comply with the ADA in executing
27    their job duties.
28   ///

[PROPOSED] CONSENT DECREE                                  7                                 3:18-cv-05802-EMC
          Case 3:18-cv-05802-EMC Document 66 Filed 03/27/20 Page 8 of 13



 1                  4. Training Attendance
 2          Target shall maintain records of all employees who receive training required by this Decree.
 3   Target shall submit a copy of those training records to the EEOC as required by Section III.D.4 of
 4   this Decree.
 5                  5. Training Materials
 6          Throughout the duration of the Decree, Target shall provide the EEOC with copies of the
 7   training materials utilized in training required by this Decree annually on the anniversary of entry of
 8   the Decree (or the first business day following that date).
 9          C.      POSTING
10          Target shall post the Notice of the Consent Decree, attached as Exhibit A, within thirty (30)
11   days of entry of this Consent Decree, and it shall remain posted on company bulletin boards located
12   in employee areas at Store No. 1819 in Antioch, California for the duration of the Decree. Should
13   the Notice become defaced, marred or otherwise made unreadable, Target will ensure that new
14   legible copies of the Notice are re-posted. Within thirty (30) days of entry of the Decree, Target
15   shall send the EEOC a certification that it has posted the Notice in compliance with this paragraph.
16          D.      REPORTING
17                  1.      Annually, on the anniversary of the entry of this Consent Decree, Target shall
18   make the following reports regarding Store No. 1819 in Antioch, CA:
19                          (a)     For each year after the entry of the Decree, Target shall provide the
20   following information for any individual who (a) made a request for reasonable accommodation of a
21   hearing-related disability during the hiring process, (b) was rejected from hire after requesting a
22   reasonable accommodation for a hearing-related disability, or (c) complained that they were rejected
23   from hire due to discrimination based on a hearing-related disability:
24                                  (1)    A unique numerical identifier for each individual who meets
25          the description in the preceding paragraph;
26                                  (2)    A report of the nature of the request for accommodation, an
27          explanation of any response/action Target took, and a summary of any appeal through
28          Target’s 1-800 number;

[PROPOSED] CONSENT DECREE                                  8                                  3:18-cv-05802-EMC
          Case 3:18-cv-05802-EMC Document 66 Filed 03/27/20 Page 9 of 13



 1                                  (3)     Name(s) and title of each individual(s) who received and/or
 2            addressed a request for accommodation during the hiring process or was involved in
 3            processing of an appeal submitted to Target’s 1-800 number concerning the denial of a
 4            reasonable accommodation or rejection from hire, including an explanation of the role each
 5            individual played during the process; and
 6                                  (4)     In response to its review and assessment of the information
 7            provided in this Section, the EEOC may subsequently request in writing the identity and
 8            most recent address, phone number and email address of individual(s) for whom Target used
 9            a numerical identifier. Upon the EEOC’s request, Target shall provide the contact
10            information in its possession to the EEOC within fifteen (15) business days.
11                    2.     For each reporting period, Target shall verify and confirm by declaration from
12   its in-house or outside counsel that Target has met the posting requirements described in Section
13   III.C.
14                    3.     For each reporting period, Target shall verify and confirm by declaration from
15   its in-house or outside counsel that Target has met the training requirements and provided the
16   information about its reasonable accommodation policies, practices and procedures, as provided in
17   Section III.B.
18                    4.     For each reporting period, Target shall submit the roster of all employees
19   trained pursuant to the requirements of the Decree, as described in Section III.B.4.
20                    5.     Target shall submit all foregoing reports and declarations by email to: EEOC-
21   SFDO_COMPLIANCE@eeoc.gov.
22            E.      MONETARY RELIEF
23                    1.     In settlement of the EEOC’s claims in this lawsuit, Target shall pay the total
24   amount of $45,000.00 (forty-five thousand dollars and no cents) (Settlement Sum).
25                    2.     The proceeds from the Settlement Sum shall be characterized as follows:
26   $9,000.00 (nine thousand dollars and no cents) shall be characterized as lost wages, for which Target
27   shall make the appropriate withholdings and issue a check and timely IRS Form W-2 to Hayes.
28   Hayes shall provide an IRS Form W-4 to Target within five (5) business days of entry of this Decree

[PROPOSED] CONSENT DECREE                                  9                                  3:18-cv-05802-EMC
         Case 3:18-cv-05802-EMC Document 66 Filed 03/27/20 Page 10 of 13



 1   to allow Target to make the appropriate withholdings.
 2                  3.      Target shall issue a separate check in the amount of $36,000.00 (thirty-six
 3   thousand dollars and no cents) from the Settlement Sum to compensate Hayes for compensatory
 4   damages. Target shall make this payment and provide the IRS Form 1099 directly to John Hayes by
 5   certified mail, return receipt requested, to an address specified by the EEOC.
 6                  4.      The EEOC will provide Hayes’ address to counsel for Target within five (5)
 7   business days of the entry of the Consent Decree.
 8                  5.      Target shall make all Settlement Sum payments within thirty (30) days of the
 9   entry of this Consent Decree.
10                  6.      Target shall send a copy of the checks sent to Hayes to EEOC-
11   SFDO_COMPLIANCE@eeoc.gov within three (3) days after they are mailed to Hayes. Target will
12   issue the IRS Forms W-2 and 1099 to Hayes within the time period required by the IRS.
13                  7.      Target will not condition the receipt of individual relief on Hayes’s agreement
14   to (a) maintain as confidential the terms of this decree, (b) waive his statutory right to file a charge
15   with any federal or state anti-discrimination agency, (c) release his rights under any law other than
16   the ADA, or (d) waive his right to apply for a position with the Target in the future.
17   IV. DURATION OF CONSENT DECREE AND CONTINUED JURISDICTION
18          A.      This Court shall retain jurisdiction over this action during the duration of this Consent
19   Decree for the purpose of entering all orders, judgments and decrees that may be necessary to
20   implement the relief provided herein. The procedures described below are not intended to diminish
21   this Court’s inherent power to enforce any provision of this Decree.
22          B.      This Consent Decree shall expire three (3) years after its entry by the Court, provided
23   that Target has complied with the terms of this Decree. Target will be deemed to have complied
24   substantially if the Court has not made any findings or orders during the term of the Consent Decree
25   that Target has failed to comply with any term of this Decree.
26          C.      If the EEOC has reason to believe that Target has failed to comply with any provision
27   of this Decree, the EEOC may petition or may bring an action before this Court to enforce the
28   Decree. Prior to initiating such petition or action, the EEOC will notify counsel for Target, in

[PROPOSED] CONSENT DECREE                                  10                                  3:18-cv-05802-EMC
         Case 3:18-cv-05802-EMC Document 66 Filed 03/27/20 Page 11 of 13



 1   writing, of the nature of the alleged breach of the Decree. Target shall have sixty (60) days from
 2   receipt of the EEOC’s written notice of the alleged breach to resolve or cure the alleged material
 3   breach. The sixty (60) day period following written notice shall be used by the parties in good faith
 4   to resolve the issue. If sixty (60) days have passed with no resolution or agreement to extend the
 5   time further, the EEOC may petition or bring an action before this Court for compliance with this
 6   Decree. If the EEOC petitions the Court and the Court finds Target to be in substantial violation of
 7   the terms of the Decree, the Court may extend the duration of the Consent Decree.
 8   V. MODIFICATION AND SEVERABILITY OF THE DECREE
 9          The Parties shall use their best efforts to support and defend this Decree from any legal
10   challenge whether by appeal, collateral attack, or objection. Whenever possible, each provision of
11   this Decree will be interpreted in such a manner as to be valid and enforceable; provided, however,
12   that in the event that, subsequent to the Court’s entry of the Decree, any provision of this Decree
13   should be determined to be or rendered unenforceable on collateral review, all other provisions and
14   terms of this Decree, and the application thereof to all persons and circumstances subject thereto,
15   will remain unaffected to the extent permitted by law.
16   Dated: March 23, 2020                         U.S. EQUAL EMPLOYMENT OPPORTUNITY
                                                   COMMISSION
17
                                                           Sharon Fast Gustafson
18
                                                           General Counsel
19
                                                           James Lee
20                                                         Deputy General Counsel

21                                                         Gwendolyn Young Reams
                                                           Associate General Counsel
22

23
                                                   By:     / s/ Roberta Steele
24                                                       ROBERTA STEELE
                                                         Regional Attorney
25                                                       San Francisco District Office
                                                         For Plaintiff EEOC
26
                                                   By:     / s/ Marcia Mitchell
27                                                       MARCIA MITCHELL
                                                         Supervisory Trial Attorney
28                                                       San Francisco District Office

[PROPOSED] CONSENT DECREE                                 11                                 3:18-cv-05802-EMC
         Case 3:18-cv-05802-EMC Document 66 Filed 03/27/20 Page 12 of 13



                                                       For Plaintiff EEOC
 1
                                                 By:     / s/ Debra Smith
 2                                                     DEBRA SMITH
                                                       Senior Trial Attorney
 3                                                     San Francisco District Office
                                                       For Plaintiff EEOC
 4

 5   Dated: March 23, 2020                       OGLETREE, DEAKINS, NASH, SMOAK &
                                                 STEWART, P.C.
 6

 7                                               By:      /s/ Elizabeth A. Falcone
                                                       ELIZABETH A. FALCONE
 8                                                     Attorneys for Defendant TARGET
                                                       CORPORATION
 9

10
                                 LOCAL RULE 5-1(i)(3) ATTESTATION
11
              I, Elizabeth A., Falcone, am the ECF User whose identification and password are being used
12   to file this [PROPOSED] CONSENT DECREE. In compliance with Civil Local Rule 5-1(i), I
     hereby attest that Debra Smith and Plaintiff’s counsel have concurred in this filing.
13

14
     DATE: March 23, 2020                                By:    /s/ Elizabeth A. Falcone
15                                                             Elizabeth A. Falcone
                                                               OGLETREE, DEAKINS, NASH, SMOAK
16                                                             & STEWART
                                                               Counsel for Defendant Target Corporation
17

18

19

20
     IT IS SO ORDERED.
21

22
     DATED: March 27, 2020                       __________________________________________
23                                               HON. EDWARD M. CHEN
                                                 United States District Court Judge
24
                                                                                                42277131.1
25

26

27

28

[PROPOSED] CONSENT DECREE                               12                                3:18-cv-05802-EMC
         Case 3:18-cv-05802-EMC Document 66 Filed 03/27/20 Page 13 of 13



 1                                           EXHIBIT A
                                     NOTICE TO ALL EMPLOYEES
 2
            This Notice is being posted pursuant to a Consent Decree entered by the federal court in
 3   EEOC v. Target Corporation, Case No.: 3:18-cv-05802-EMC, resolving a lawsuit filed by the U.S.
     Equal Employment Opportunity Commission (EEOC) against Target Corporation (Target or
 4
     Defendant). The EEOC is the federal agency responsible for enforcing laws against discrimination
 5   in employment.

 6            Title I of the Americans with Disabilities Act of 1990, as amended (ADA), covers
     individuals who have a physical or mental impairment that substantially limits one or more major
 7   life activities, who have a record of such impairment, or who are regarded as having such
 8   impairment. The ADA prohibits discrimination against individuals with disabilities in all
     employment practices, including job application procedures, post-offer and other employment-
 9   related medical evaluations, hiring, firing, advancement, compensation, training, and other terms,
     conditions, and privileges of employment. The ADA also requires employers to provide reasonable
10   accommodations that enable people with disabilities to perform their jobs. The ADA also requires
     employees to maintain the confidentiality of its employee’s medical records and to keep such
11   medical records separate and apart from the employee’s other personnel documents. The ADA
12   further prohibits retaliation against employees or applicants who avail themselves of the rights
     provided by the ADA by engaging in protected activities such as filing a charge of discrimination
13   and/or testifying or participating in an investigation conducted by the EEOC.

14           To resolve this case, Target and the EEOC have entered into a Consent Decree through
     which Defendant shall maintain its compliance with the ADA in all respects, and specifically by not
15   discriminating against any applicant or employee due to his or her disability and by documenting
16   and reporting the requests for hearing-related accommodation that it receives during the hiring
     process at Store No. 1819 in Antioch, California and the steps it takes to provide or deny the
17   accommodation on an annual basis throughout the duration of the Decree. Defendant also shall
     maintain its current anti-retaliation provisions and will not take any adverse employment actions
18   against applicants or employees for requesting a reasonable accommodation. As part of the terms of
     the Consent Decree, Defendant shall also provide training to managers, supervisors and Human
19
     Resources staff regarding the ADA at its Antioch store.
20
             If you have a complaint of employment discrimination or questions regarding laws
21   prohibiting employment discrimination, you may seek assistance from the EEOC’s Oakland Local
     Office at 1301 Clay Street, Suite 1170N, Oakland, CA 94612-5217 or by calling (510) 637-3230.
22   General information about the EEOC and the laws enforced by the EEOC may be obtained on the
     Internet at www.eeoc.gov or by calling 1-800-669-4000 (TDD 1-800-669-6820).
23

24
     [Name of posting official]
25

26   Date Posted:
27
     This Notice shall remain prominently posted at _________ until [month and day], year. This Office
28   Notice shall not be altered, defaced, covered or obstructed by any other material.

PROPOSED CONSENT DECREE-Ex. A                           1     Case No. 3:18-CV-05802-EMC
